Case 1:20-cv-00301-DDD-JPM Document5 Filed 04/21/20 Page 1of1PagelID#: 145

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DAMON CAUSEY, CIVIL DOCKET NO. 1:20-CV-301-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 3) and after a de novo review of the record
including the Objection filed by Petitioner (ECF No. 4), and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2241 (ECF No. 1) is hereby DISMISSED for lack of jurisdiction, WITH PREJUDICE

as to the jurisdictional issue and WITHOUT PREJUDICE as to the merits of the

claims.

at
THUS DONE AND SIGNED at Alexandria, Louisiana, this 21 aay of

Ape , 2020.

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
